The appellant in this case was indicted and tried for an assault with intent forcibly to ravish, and was convicted and sentenced to the penitentiary for 12 years. The only question presented on the present appeal is the ruling of the court in refusing to allow a question on cross-examination by defendant to be asked the woman assaulted, which had a tendency to contradict her testimony on the direct examination by. the State. The court holds that this was error. The judgment of conviction is reversed and the cause remanded.
Opinion by
Haralson, J.